DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/18/2022 has been entered. Claims 4, 6-7, 10, and 13 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims  4, 6-7, 10, and 13 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4, 6-7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Knutsson et al. (US 20150326756) (hereinafter Knutsson) in view of Stern (US 20150062422) (hereinafter Stern).
Regarding claim 13, Knutsson teaches A method of providing an imaging device for a motor vehicle, 
the method comprising: 
supplying an optical assembly comprising a plurality of lenses for receiving light rays (see Knutsson paragraph 39 and figure 9 regarding optical assembly and plurality of lenses); 
supplying an image sensor configured to convert the received light rays into electrical signals (see Knutsson paragraph 37 regarding image sensor);
However, Knutsson does not explicitly teach the type of casing and curable adhesive alignment as needed for the limitations of claim 13. 
Stern, in a similar field of endeavor, teaches supplying a casing for housing the plurality of lenses, the casing comprising an upper casing part configured to hold the optical assembly and a lower casing part (see Stern figure 7 and paragraph 52 regarding lens enclosing casing in two parts- lens support structure interpreted as upper casing part and enclosing PCB that is interpreted as lower casing part);
pre-applying an uncured adhesive joint between an upper axial surface of the lower casing part and an axial surface of the upper casing part (see Stern figure 7 and paragraphs ,
after the pre-applying of the uncured adhesive joint, actively aligning the optical assembly relative to the image sensor with six degrees of freedom in a x, y and z-axis (see Stern figure 7 and paragraphs 52-54 regarding aligning lenses to image sensor along 6 axes of motion),
after the aligning, creating an adhesive force between the optical assembly and the image sensor to maintain a fixed position of a plurality of lenses of the optical assembly relative to the image sensor by curing the adhesive joint between the upper axial surface of the lower casing part and the axial surface of the upper casing part (see Stern figure 7 and paragraphs 52-54 regarding curing adhesive in order to fix lenses and image sensor relative to one another).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Knutsson to include the teaching of Stern by incorporating the arrangement of the casing and adhesive alignment and curing process of Stern into the housing structure and alignment process of Knutsson. One of ordinary skill would recognize that Knutsson and Stern are analogous in the field of camera housings and alignments.
One would be motivated to combine these teachings in order to provide teachings relating to aligning camera optics in a camera module with respect to an image sensor in the camera module (see Stern paragraph 2). 
Regarding claim 4, the combination of Knutsson and Stern teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
wherein the plurality of lenses are spherical lenses, aspherical lenses or a combination thereof (see Knutsson paragraph 36 and 39 and figures 8 and 9 regarding spherical lenses).  
Regarding claim 6, the combination of Knutsson and Stern teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
Furthermore, the combination of Knutsson and Stern teaches wherein the optical assembly comprises a bandpass filter to allow a selected frequency range to pass through to the image sensor (see Stern paragraph 55 regarding IR narrow band passing filter attached to optics, thereby having the optical assembly comprise a bandpass filter).  
One would be motivated to combine these teachings in order to provide teachings relating to aligning camera optics in a camera module with respect to an image sensor in the camera module (see Stern paragraph 2). 
Regarding claim 7, the combination of Knutsson and Stern teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Knutsson and Stern teaches wherein the bandpass filter is an infrared bandpass filter (see Stern paragraph 55 regarding IR narrow band passing filter attached to optics, thereby having the optical assembly comprise an IR bandpass filter).  
One would be motivated to combine these teachings in order to provide teachings relating to aligning camera optics in a camera module with respect to an image sensor in the camera module (see Stern paragraph 2). 
Regarding claim 10, the combination of Knutsson and Stern teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
wherein the imaging device further comprises a processing circuitry to electronically convert electrical signals from the image sensor into images (see Knutsson paragraph 31 and 32 regarding image processing circuitry).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483